Citation Nr: 1139156	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  03-23 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a headache disability, to include migraines, to include as secondary to service-connected gynecological and cardiac disabilities.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from August 1974 to August 1976 and November 1976 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal has been before the Board on a separate occasion, and was remanded in December 201 for evidentiary development.  Unfortunately, the mandates of the remand were not satisfied, and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that she developed a chronic headache disability in service, or, alternatively, that her service-connected heart and gynecological disorders have either caused or aggravated a headache condition beyond the natural course of the disease process.  Specifically, the Veteran has submitted evidence showing an increase in severity of her headache condition following heart transplant surgery, with an apparent subsequent stabilization of symptoms, and she argues that this is evidence of aggravation.  

In the Board's most recent remand, dated in December 2010, an examination was ordered to determine if the service-connected heart and gynecological disabilities caused or aggravated a headache disorder.  The December 2010 remand order was necessary, as an associated decision granted service connection for atherosclerotic coronary occlusive disease with ischemic myocardiopathy and coronary artery disease.  The Veteran underwent heart transplant surgery in 2004.  

In the Board's remand, it was specifically requested that a VA examiner review the claims file and provide a rationale for any conclusions reached in determining the etiology of the headache condition.  The returned report, dated in March 2011, simply concludes that the Veteran has migraines which are present and ongoing.  The examiner then stated that the headaches are not related to any of the in-service complaints of headaches, and are not related to the heart condition or "any other medical conditions from her in-service [time]."  There is no rationale associated with this assessment, and the RO directed that an addendum be provided so that the examining physician could elaborate on how he came to his conclusions.  The associated addendum, dated in July 2011, states that the Veteran's migraine headaches are vascular headaches, and that this is not related to symptoms present in service.  Then, the examiner concluded that "headaches are not related to a heart condition as there is no relationship between a heart condition and headaches."  Again, there is no rationale to support this conclusory statement.  

Simply, the March 2011 VA examination report and July 2011 addendum are not helpful in resolving the issue on appeal.  The Veteran was first examined in 2005 by VA, where it was concluded that the in-service symptoms were not the cause of headaches, with the most likely cause being prescribed medications.  The Veteran has additionally supplied medical evidence showing that migraine headaches have been present in times proximate to heart transplantation.  The Veteran's private medical records show that the Veteran had a transplant in 2004, and that migraines were present before and subsequent to the procedure.  There is also a letter from a private physician, dated in February 2011, which indicates that severe migraines occurred after the surgery.  None of this evidence, which is potentially favorable to the Veteran, was discussed by the 2011 VA examiner.

The Board is not, however, able to conclude that heart transplantation caused migraine headaches, because the condition was present before the surgery took place.  Moreover, although there appears to be some connection between heart transplantation and the increase in severity of migraines (which surgical reports indicate seem to have decreased in severity following a peak in 2004), the Board cannot conclude that such a medical finding is necessarily evidence of aggravation.  Indeed, the Board does not have the competency to make medical conclusions or substitute its own judgment for that of a medical professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Nonetheless, this evidence most definitely should have been reviewed by the VA examiner in 2011, and the failure of the examiner to do so is a significant barrier to the resolution of this appeal.  

To be sure, a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In the current case, the 2011 opinion and subsequent addendum are not well rationalized, containing only conclusory statements that there is no relationship between service and/or service-connected conditions and the headache disorder.  As this is the case, the mandates of the Board's December 2010 remand were not adhered to, and the case must be remanded for remedial development.   

Veterans, as a matter of law, are entitled to compliance with Board directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the 2011 VA medical examination and addendum opinion do not include medical rationales and do not consider evidence which is potentially favorable to the Veteran, they do not satisfy the Board's request for a detailed and comprehensive VA examination to resolve the issue of etiology.  Accordingly, a remedial examination must be afforded, by a new examiner, to determine whether it is at least as likely as not that the Veteran's migraine headaches were caused or aggravated by service-connected heart and gynecological conditions, or, alternatively, began in active service.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Schedule the Veteran for a comprehensive VA examination, with a physician other than the one who conducted the March 2011 examination for the purposes of determining the etiology of migraine headaches.  The examiner is asked to provide an opinion as to whether it is at least as likely as not that a service-connected heart or gynecological condition, to include treatment for these conditions, caused or aggravated migraine headaches (or any other headache disability) beyond the natural course of the disease process.  Furthermore, the examiner should comment as to whether it is at least as likely as not that a current headache disability was directly caused by active service (headache symptoms in service are noted).  A rationale should accompany all conclusions reached, and the Veteran's private medical records, which do show co-existent migraines prior to and subsequent to heart transplantation, should be reviewed. 

3.  Following the directed development, the RO must conduct a de novo review of the claim on the merits.  Should the claim not be granted, issue an appropriate statement of the case to the Veteran and her representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


